FILED
                           NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID WHEELER,                                   No. 12-16842

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02046-PMP-RJJ

  v.
                                                 MEMORANDUM*
MGM RESORTS INTERNATIONAL,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted August 13, 2013**
                             San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       David Wheeler challenges the district court’s grant of summary judgment to

MGM Resorts International (“MGM”). Because the parties are familiar with the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
facts and history of the case, we need not recount it here. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Wheeler claims that during the time that he worked at Luxor Hotel and

Casino, he was subjected to harassment, a hostile work environment, and

retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e. The district court properly awarded summary judgment to MGM because

it never employed Wheeler, and Wheeler is entitled to Title VII’s protections only

if he is an employee of the defendant. Murray v. Principal Fin. Grp., Inc., 613

F.3d 943, 944 (9th Cir. 2010). Wheeler was employed by Ramparts, Inc. d/b/a

Luxor Hotel and Casino. Though it is true that MGM Resorts International is the

parent corporation to Mandalay Resort Group, and Mandalay Resort Group is the

parent corporation to Ramparts, Inc., “[i]n the absence of special circumstances, a

parent corporation is not liable for the Title VII violations of its wholly owned

subsidiary.” Watson v. Gulf & W. Indus., 650 F.2d 990, 993 (9th Cir. 1981). Here

there are no special circumstances to justify piercing the corporate veil.

      AFFIRMED.




                                           2